SUMMARY ORDER
Familiarity by the parties is assumed as to the facts, the procedural context, and the specification of appellate issues. After review for abuse of discretion, we now deny the petition.
Petitioner is a native of China who asserts a fear of persecution upon his return to China. Petitioner now appeals the BIA’s December 1, 2003 denial of his motion to reopen the proceedings. The BIA denied that motion as untimely because it was filed more than ninety days after the previous decision of the BIA affirming the denial of petitioner’s request for asylum.
We review the denial of a motion to reopen for abuse of discretion, and find none here. Iavorski v. U.S. INS, 232 F.3d 124, 128 (2d Cir.2000). Secaida-Rosales v. INS, 331 F.3d 297, 307 (2d Cir.2003), is not to the contrary, and does not preclude the BIA from affirming the denial of such a motion with minimal explanation. See 8 C.F.R. § 1003.1(e)(4); Zhang v. U.S. Department Justice, 362 F.3d 155, 157 (2d Cir.2004). While there are statutory bases for reopening out of time, see, e.g., 8 C.F.R. § 1003.2(e)(3)(i)-(iv), the BIA has concluded that none apply to petitioner’s case. We do not find an abuse of discretion in that conclusion.
Accordingly, for the reasons set forth above, the petition is denied.